Citation Nr: 1135066	
Decision Date: 09/19/11    Archive Date: 09/23/11

DOCKET NO.  07-29 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey



THE ISSUE

Entitlement to an initial rating in excess of 10 percent for the service-connected bilateral collapsing pes planovalgus deformity.



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1976 to April 1979. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision by the RO.

The Board remanded the case to the RO in June 2010 for further development of the record.

In an August 2011 Written Brief, the Veteran's representative appears to be raising the issue of an effective date earlier than July 30, 1996 for the grant of service connection for the bilateral collapsing pes planovalgus deformity.  This matter has not been developed for the purpose of appellate review and is referred to the RO for any indicated action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

For the period since July 30, 1996, the service-connected bilateral collapsing pes planovalgus deformity is not shown to have been productive of more than a moderate disability picture with pain on manipulation and use of the feet, a posterior tibial tendon dysfunction, a midfoot malalignment and 5 degree heel valgus correctible by manipulation (with only pain on the left), a weight bearing line over the great toe and mild pronation; neither a severe disability picture manifested by marked deformity with pain on manipulation and use accentuated, an indication of swelling on use and characteristic callosities, nor a pronounced disability picture manifested by marked pronation or marked inward displacement and severe spasm of the tendo Achilles on manipulation is not demonstrated or more nearly approximated at any time.    



CONCLUSION OF LAW

The criteria for the assignment of an initial disability rating greater than 10 percent for the service-connected bilateral collapsing pes planovalgus deformity have not been met at any time during the period of the appeal.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.71a including Diagnostic Codes 5276-5284 (2010).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  The Board notes that a "fourth element" of the notice requirement, requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim, was recently removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The Veteran was provided notice of VCAA in April 2005 prior to the initial adjudication of his claim for service-connected bilateral collapsing pes planovalgus deformity in a September 2006 rating decision.  The VCAA letter indicated the types of evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain both his private and VA medical treatment records.  

Thereafter, the Veteran received additional notice pertaining to the downstream disability rating and effective date elements of the claim, with subsequent adjudication of his claim in a June 2011 Supplemental Statement of the Case.  Dingess v. Nicholson, 19 Vet. App. 473 (2006); Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004); see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Moreover, it is well to observe that service connection for bilateral collapsing pes planovalgus has been established and an initial rating for the condition has been assigned.  Thus, the Veteran has been awarded the benefit sought, and such claim has been substantiated.  See Dingess v. Nicholson, 19 Vet. App. at 490-491.  As such, 38 U.S.C.A. § 5103(a) notice is no longer required as to this matter, because the purpose for which such notice was intended to serve has been fulfilled.  Id.  

Also, it is of controlling significance that, after the awarding of service connection for his foot disability and assigning an initial disability rating, he filed a Notice of Disagreement contesting the initial rating determination.  See 73 Fed. Reg. 23353-23356 (April 30, 2008) (amending 38 C.F.R. § 3.159(b) to add subparagraph (3), which provides VA has no duty to provide section 5103 notice upon receipt of a notice of disagreement).  

The RO furnished the Veteran a Statement of the Case that addressed the initial rating assigned, included notice of the criteria for a higher rating, and provided the Veteran with further opportunity to identify and submit additional information and/or argument, which the Veteran has done by perfecting his appeal.  See 38 U.S.C.A. §§ 5103A, 5104(a), 7105.  

Under these circumstances, VA fulfilled its obligation to advise and assist the Veteran throughout the remainder of the administrative appeals process, and similarly accorded the Veteran a fair opportunity to prosecute the appeal.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Veteran was afforded VA examinations in February 1997, September 2005, and July 2010.  Further, the July 2010 VA examination substantially complied with the Board's prior remand.  The record is sufficient for a decision on the merits.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).  These examinations, combined, were thorough in nature and adequate for the purposes of deciding this claim.  

The reports reflect that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examination and rendered an appropriate diagnosis and opinion consistent with the evidence of record.  Of significance is that neither the Veteran nor his representative has raised questions about the adequacy of these examinations.  

The Board otherwise concludes that all relevant evidence necessary for an equitable resolution of the issue on appeal has been identified and obtained, to the extent possible.  The evidence of record includes service treatment records, VA medical records, VA examination reports, Social Security Administration (SSA) records, and statements from the Veteran and his representative.  

Although the record reflects that the Veteran filed a Workers' Compensation claim, the job-related injury involved the back, not the feet.  (See November 2007 VA treatment record and June 2009 VA treatment record).  Therefore, the Board finds a remand for these records is unnecessary.  Regardless, failure to obtain these records is non-prejudicial as such records tend to disprove a claim and would not provide a more accurate picture of the Veteran's current disability than the records already contained in the claims file.

The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran has been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103.  


II.  Higher Initial Rating for Bilateral Pes Planovalgus Deformity

The Veteran asserts that a higher initial rating in excess of 10 percent is warranted for his service connected bilateral collapsing pes planovalgus deformity.  

In the September 2006 rating decision, the RO granted service connection for bilateral collapsing pes planovalgus deformity based on aggravation during service and assigned an initial 10 percent rating, effective on July 30, 1996, the date of the Veteran's claim.  In assigning the initial rating, the RO essentially determined that the pre-aggravation evaluation for the Veteran's pes cavus was no percent.  Therefore, there was no deduction from the Veteran's post-aggravation rating, which the RO determined was 10 percent.  38 C.F.R. §§ 3.322, 4.22.

Disability evaluations are determined by the application of a schedule of ratings, which are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities. 

The governing regulations provide that the higher of two evaluations will be assigned if the disability more closely approximates the criteria for that rating. Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  

Furthermore, when an evaluation of a disability is based on limitation of motion, the Board must also consider, in conjunction with the otherwise applicable diagnostic code, any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Such factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  38 C.F.R. §§ 4.45, 4.59.

"Staged ratings" or separate ratings for separate periods of time may be assigned based on the facts found following the initial grant of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).

A November 1996 VA treatment record reflects the Veteran's complaints of foot pain.  The Veteran was diagnosed with pes planus.

The Veteran applied to reopen his claim of service connection for pes planus in July 1996.

The Veteran also testified that he had swelling of the feet that he treated with soaking, aspirin and Tylenol.  (See April 1997 RO hearing transcript).

A February 1997 examination revealed a diagnosis of pes planus deformity that was greater on the left than right side.  Heel-to-toe lift was described as grossly normal.  There was no evidence of any palpable bony abnormality.  

A March 1997 VA treatment record noted complaints of swelling of the feet and hands.  (See also October 1994 VA treatment record).  

In April 2001, the Veteran complained of painful arches and pain that increased with standing or walking for a period of time.  There was no usage of crutches or a cane.  There was no edema of the feet.  When standing on the left foot, the arch was flatter than the right side.  Upon examination, there was no evidence of bowing of the Achilles tendon.  

The VA examiner indicated that there was a decrease in the calcaneal inclination and an increase in the talar declination, bilaterally.  The VA examiner noted that the presence of a pes planus deformity.  The VA examiner diagnosed a moderate pes planus deformity with plantar fasciitis.

The Veteran underwent a VA examination in April 2001 and noted complaints of painful arches/throbbing.  He was diagnosed with moderate pes planus.  

A June 2004 VA treatment record noted that the Veteran had flat feet since service.  The Veteran stated that the disability was going to be service connected at the time of separation from service, but he declined this because he wanted to be a police officer.  It was noted that the Veteran was treated by podiatry with limited success.  There was pain with ambulation that affected his hips and knees.  It hindered the Veteran's ability to work because he could not stand for longer periods of time.  

The Veteran further stated that the pain from his flat feet was getting worse and that he could not exercise.  Upon examination, the dorsalis pedis and posterior tibial pulses were palpable.  The deep tendon reflexes were normal, and the range of motion noted to be "negative equinas."  Muscle strength was noted to be 5/5.  The Veteran was diagnosed with mild posterior tibial tendon dysfunction and pes planus.

A September 2005 VA examination reflected complaints of radiating pain, stiffness, swelling and fatigability of the feet.  He did not use crutches, canes or braces.  The VA examiner noted that he used Lynco for arch support.  

The Veteran complained of having pain in the heels, which the examiner noted to be consistent with an inflamed medial band of the plantar fascia.  The range of motion of the lower extremities was evaluated and measured with ankle dorsiflexion being limited to 5 degrees and plantar flexion being approximately to 45 degrees.  Hallux range of motion was within normal limits and equal, bilaterally, with 60 degrees of dorsiflexion and 30 degrees of plantar flexion.  All other digits were found to have full range of motion.  

There was no pain on motion or additional limitation of motion noted by pain or fatigue, weakness or lack of endurance during flare ups.  There was also no joint instability.  There was no weakness, and muscle strength was 5/5 for all groups.

The VA examiner indicated that the flat foot condition could be strained and displaced in a weight-bearing stance.  The Veteran was able to do shin-heel raises without inversion of the heels.  There were no skin or vascular changes found.  There was no evidence of injury, callosities or unusual shoe wear patterns.  

The VA examiner noted that there was full pronation, but that there was mild valgus noted on each side.  He also noted that there was a minimal transverse plantar deformity noted on the midfoot of the left that was somewhat more severely collapsed than the right foot.

A radiographic study showed a decreased talar inclination angle, as well as increased calcaneocubid angles consistent with a compensated flatfoot.  The diagnosis was that of collapsing pes planovalgus deformity, bilaterally, left greater than right.

In an August 2006 addendum, the VA examiner stated that the pes planus deformity was congenital in nature and had been exacerbated by weight and time.  He further stated that it was as likely as not that the Veteran's time in service aggravated or exacerbated this condition.

An October 2006 VA treatment record noted that the Veteran needed orthotics.  Upon examination, the dorsalis pedis and posterior tibial pulses of the right and left foot were palpable.  There was no edema or varicosities.  There was a right and left metatarsal cuneiform exostosis.  The ankle had no pain, crepitus, negative equinas, and negative laxity, bilaterally.  There was no deformity of the ankle.  The posterior tibial tendon appeared to have full strength/function (plantarflex and invert against resistance).  There was no tenderness, nodules or deficits.  With regard to non weight bearing, the calcaneous was rectus, bilaterally.  

With regard to weight bearing, the calcaneous was everted, bilaterally.  There was positive forefoot abduction and collapse of longitudinal medial arch.  It was noted that the posterior tibial tendon had lost some function in weight bearing, but he was able to "toe rise easily."  The Veteran was diagnosed with bilateral pes planus.

A February 2007 VA examination noted the Veteran's complaints of having flat feet since service.  He reported being unable to work because of his foot problem.  Upon examination, he was diagnosed with bilateral pes planus deformity that was greater on the left than the right.  It was noted that the Veteran had a grossly normal heel-toe liftoff with no antalgic gait when asked to walk in the office.

In March 2007, the Veteran stated that his arches were painful and that he could not stand for any length of time..  

A November 2009 VA treatment record reflected that the Veteran's orthotics for his flat feet were working well.  The dorsalis pedis artery and posterior tibial artery were palpable, bilaterally.  He was diagnosed with pes planus.

In a July 2010 VA examination, the Veteran complained that his feet pain had progressively worsened since service.  He had no surgery and did not take medication.  However, he soaked his feet with Epson water.  There is no history of foot related hospitalization or surgery or trauma.  There was also no history of foot related neoplasm.  

The symptoms, while standing and walking, the Veteran identified were those of pain, swelling, heat, redness and lack of endurance.  The symptoms not identified were those of stiffness, fatigability and weakness.  There were no flare-ups or functional limitation while standing.  He was able to walk 1/4 of a mile and used a cane and an orthotic inserts.  He had a fair result with the orthotic insert.  

Upon examination, there was noted to be no abnormal weight bearing.  He did have painful motion.  There was no evidence of swelling, tenderness, instability or weakness.  There was no evidence of malnunion or nonunion of the tarsal or metatarsal bones.  

On each side, there was some inward bowing of Achilles alignment that was correctable with manipulation.  Only on the left side, was this manifested by pain.  There was no spasm.  There was no forefoot misalignment.  There was midfoot malalignment that was correctable with manipulation.  

There was mild pronation, and the arch was noted not to be present on weight bearing.  There was a 5 degree heel valgus that correctible by manipulation.  The weight bearing line on each side was noted to over the great toe.  The Veteran was noted to have an antalgic gait.  

The Veteran was diagnosed, in part, with bilateral pes planus, plantar calcaneal heel spur unchanged and no change in mild multilevel degenerative osteoarthritic changes in the left foot.  

The VA examiner further stated that the Veteran's pes planus was congenital in nature and had been exacerbated and worsened over time.  His difficulty with daily living consisted of mild effect on shopping, recreation, traveling and driving and to prevent exercise and sports.  There was no effect on chores, feeding, bathing, dressing, toileting, or grooming.  It was noted that the Veteran was unemployed due to his mental disability.

A July 2010 VA treatment record reflected a diagnosis of flat feet.

The SSA found the Veteran to be disabled as of January 8, 2008 due to his mood disorder/bipolar disorder.  The SSA records primarily relate to the Veteran's mental health and/or are duplicate records in the VA claims file and will not be discussed for brevity purposes.

The Veteran's foot disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5276 ,the rating criteria for acquired flatfoot.  38 C.F.R. § 4.71a, DC 5276.  

Under these criteria, a 10 percent rating is assignable for moderate bilateral pes planus manifested by the weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, pain on manipulations and use of the feet.   

A higher rating is not warranted under DC 5276 because the medical findings does not show marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, an indication of swelling on use, and characteristic callosities.

Initially, the Veteran is shown to have complained of painful arches and pain of use, but the VA examination in 2001 noted that he also had plantar fasciitis.  He was diagnosed as having moderate pes planus at that time.  Significantly, no bowing of the Achilles tendon, edema or characteristic callosities were identified at the time.  

Later, in a 2004 treatment record, the Veteran complained that foot symptoms were getting worse in that he could not exercise.  He was diagnosed with mild posterior tibial tendon dysfunction and pes planus.  However, a VA examination in September 2005 identified the Veteran's complaints of pain in the heels as being consistent with an inflamed medial band of the plantar fascia, rather to pes planus.  

Moreover, there was no evidence of callosities or unusual shoe wear patterns.  
He had full pronation and a minimal transverse plantar deformity noted on the midfoot of the left that was somewhat more severely collapsed than the right foot.

When seen in October 2006, the Veteran was noted to need orthotics.  There were findings of positive forefoot abduction and collapse of longitudinal medial arch.  The posterior tibial tendon was noted to have lost some function in weight bearing, but he was able to "toe rise easily."  

In 2007, the Veteran again complained that his arches were painful and that he could not stand for any period of time.  However, the VA examination in February 2007 noted that the Veteran had a grossly normal heel-toe liftoff with no antalgic gait when asked to walk.  

When seen in November 2009 for VA treatment, the Veteran's orthotics for his flat feet were noted to be working well.  

Most recently in connection with the July 2010 examination, the Veteran was noted to have an antalgic gait, but there was noted to be no abnormal weight bearing.  There was noted to be some painful motion with inward bowing of Achilles alignment that was correctable with manipulation.  This was only accompanied by pain on the left.  A midfoot malalignment was noted, but was correctable with manipulation.  

Accordingly, absent findings of marked deformity consistent with severe pes planus or approaching pronounced changes manifested by marked pronation or marked inward displacement and severe spasm of the tendo Achilles on manipulation, the Board finds that an increased rating in excess of 10 percent is not assignable in this case.  

The Board has also considered the effects of pain and weakness pursuant to 38 C.F.R. §§ 4.40, 4.45 and DeLuca.  However, as was noted during the recent VA examination, his active range of motion did not produce any weakness, fatigue, or incoordination and there was no additional loss of range of motion with repetitive movement.  As such, a higher disability rating under DeLuca is not warranted.

Further, a higher rating is not warranted under 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 as there was no evidence of occasional incapacitating exacerbations.

Finally, the Board has also considered the applicability of other diagnostic codes pertaining to the foot-weak foot (5277), pes cavus (5278), Morton's disease (5279), hallux valgus (5280), hallux rigidus (5281), hammertoe (5282), malunion or nonunion of the tarsal or metatarsal bones (5283), or a moderate "other foot injury" (5284).  

The facts and circumstances of this case do, however, not permit the application of these other codes or, if they may be applied, they are of no benefit to the Veteran.  See Butts v. Brown, 5 Vet. App. 532 (1993) (choice of diagnostic code should be upheld if supported by explanation and evidence).

The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to identify a specific level of disability based on the appropriate diagnostic criteria.

Such competent evidence concerning the nature and extent of the Veteran's foot disability has been provided by the medical personnel who have examined him during the current appeal and have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which this disability is evaluated.

The Board reiterates that the Veteran's disability has been no more than 10 percent disabling since July 30, 1996, the date of the receipt of the claim so his rating cannot be "staged" because this represents his greatest level of functional impairment attributable to this condition since that date.  Fenderson, supra.

The record does not establish that the rating criteria are inadequate for rating the service-connected bilateral collapsing pes planovalgus deformity.  Barringer v. Peake, 22 Vet. App. 242 (2008).  Therefore, extraschedular consideration is not warranted.  The competent evidence of record shows that his pes planovalgus deformity is primarily manifested by pain.  (See July 2010 VA examination).  The applicable diagnostic codes used to rate pes planus provides for ratings based on such manifestations.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).

In conclusion, the Board finds that the preponderance of the evidence is against the claim for an increased rating for the service-connected bilateral collapsing pes planovalgus deformity.  



ORDER

An increased, initial rating in excess of 10 percent for the service-connected bilateral collapsing pes planovalgus deformity is denied.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


